Citation Nr: 1302722	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee prior to January 26, 2012.

2.  Entitlement to an initial evaluation in excess of 20 percent for DJD of the right knee since January 26, 2012.

3.  Entitlement to an initial evaluation in excess of 20 percent for instability of the right knee.

4.  Entitlement to a separate, initial compensable evaluation for residuals of a meniscal injury of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from October 1946 to February 1948.

These matters come before the Board of Veterans' Appeals on appeal from January February 2009 and January 2010 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The February 2009 decision denied entitlement to an increased evaluation for right knee DJD; the decision stemmed from a reconsideration of the initial January 2008 grant of service connection for that disability, based on receipt of additional medical evidence within the one year appellate period.  38 C.F.R. § 3.156.

In a January 2010 decision by a Decision Review Officer (DRO), the RO granted entitlement to a separate compensable evaluation for instability of the right knee.  

The Board previously considered the issues in a September 2010 decision, which denied entitlement to increased evaluations.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in August 2011, based on Joint Motion, vacated the Board's decision and remanded the matters for further consideration.

The Board in turn remanded the matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, in January 2012.  During the processing of that Remand, the RO granted entitlement to an increased 20 percent evaluation for right knee DJD, effective from January 26, 2012.  Both stages of evaluation remain on appeal at this time.

In April 2012, the Board again remanded the matters to the RO, via the AMC, to secure compliance with the Court's instructions and the Board's prior remand instructions.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to insure a total review of the evidence.  No records have been associated with the file since the most recent November 2012 supplemental statement of the case.


FINDINGS OF FACT

1.  Prior to January 26, 2012, radiographically confirmed right knee DJD was manifested by no worse than limitation of motion in extension to 10 degrees, without pain on motion; flexion was painful and functionally limited to no worse than 60 degrees.  However, pain, weakness, and fatigue on repeated motion caused additional functional impairment.

2.  Since January 26, 2012, radiographically confirmed right knee DJD was manifested by no worse than limitation of motion in extension to 15 degrees, without pain on motion; flexion was painful and functionally limited to no worse than 90 degrees.

3.  Right knee instability has been manifested by no worse than moderate lateral and mild anterior instability, with no evidence of subluxation.

4.  The meniscal injury of the right knee is manifested by frequent episodes of locking, pain, and effusion.



CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation of 20 percent, but no higher, for DJD of the right knee prior to January 26, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

2.  The criteria for an initial evaluation in excess of 20 percent for DJD of the right knee since January 26, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

3.  The criteria for an initial evaluation in excess of 20 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2012).

4.  The criteria for a separate 20 percent evaluation for residuals of a meniscal injury of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for right knee DJD and instability.  Once service connection is granted a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's VA medical treatment records and private treatment records have been obtained.  Service treatment records(STRs) were certified to be unavailable due to the 1973 fire at the National Personnel Records Center (NPRC) storage facility, but as service connection is established, the Veteran is not prejudiced by their absence.  By way of October 2006 and November 2006 letters, the RO informed the Veteran that his STRs could not be located, that he should complete the enclosed NA Form 13055, and he was informed of alternate sources of evidence that could substitute for STRs.  During the course of the claim, the Veteran submitted relevant records in his possession and alternate sources of evidence.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

Several VA examinations have been conducted.  Examiners have made all required clinical findings necessary for application of the Rating Schedule, both explicitly and implicitly in complying with the approved Compensation and Pension Service examination procedures and worksheets.  Further, the most recent VA examiner has specifically addressed perceived deficiencies in prior examinations by addressing the circumstances under which the Veteran was tested for impairment.  The May 2012 examination included explicit statements regarding instability, obtained information concerning the effects on daily activities, and considered the presence of pain with and without weight bearing, and on active and passive motion, as required by the Joint Motion for Remand and Board remand directives.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The record is adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

Private treatment records from 1997 to 2003 reveal that the Veteran initially reported bilateral knee pain beginning in July 1997; the right knee was worse, with pain and giving way.  He complained of catching and weakness.  Range of motion was full and the joint was objectively stable.  He underwent surgery for a torn meniscus in April 1998.  Records show that he continued to complain of increasing knee symptomatology after a short period of improvement.  Eventually another meniscal tear was diagnosed and surgery was performed in February 2003.

The Veteran initiated his claim of service connection for a right knee disability in May 2006.  He did not report any VA treatment at that time.  He reported that he had injured his knee during Airborne training in Japan.  The Veteran alleged soreness, stiffness, and weakness in the right knee since that injury.  He had undergone two surgeries, and a third had been recommended.

A VA joints examination was conducted in January 2008.  The examiner reviewed the claims file.  The Veteran reported his in-service right knee injury, and complained of current pain, weakness, swelling, fatigability, and lack of endurance.  He denied instability and locking.  He used over the counter pain medications as needed; activity aggravated his knee.  No impact on daily activities was reported, however.  Physical examination revealed a range of motion of 0 to 100 degrees in flexion.  Pain began at 60 degrees; the examiner also stated that 20 degrees of motion were lost due to pain.  Gait and posture were normal, and there was no ankylosis or effusion of the joint.  The joint was stable on testing.  While pain, fatigue, weakness, and lack of endurance were present, there was no additional functional impairment noted with repetitive motion.  The Veteran did report limiting the distance he walked.  X-rays showed degenerative arthritis.  The examiner related the problems identified on examination to active military service.

VA treatment records from February 2008 to February 2009 reveal continued complaints of right knee pain and use of over the counter medications for control.  Complaints prompted the October 2008 orthopedics consultation resulting in the MRI diagnosis of a partial ACL tear in addition to DJD and meniscal problems.  A knee brace was provided in February 2009.  

Another VA examination was performed in January 2009.  The claims file was not provided for review, but the examiner indicated she reviewed medical records. The Veteran reported that over the past year he had experienced a significant increase in pain.  A recent orthopedic consultation and MRI had revealed a partial tear of the anterior cruciate ligament (ACL), as well as DJD and a meniscal injury.  He reported that he had fallen twice in the past year when the knee gave out.  Pain was constant and ranged from 3/10 to 9/10; it increased with standing or weight bearing.  He could stand for 10 minutes or walk 1/2 a block.  Stairs were particularly problematic.  He used a cane at all times and had been fitted for a knee brace.  The Veteran additionally reported stiffness, weakness, and incoordination, as well as tenderness and swelling, and locking less than once a year.  He did describe repeated effusion.  Activity precipitated weekly flare-ups of symptoms, which limited all activities.  On physical examination, the Veteran's gait was antalgic; weight bearing was abnormal, as confirmed by shoe wear patterns.  The knee joint showed bony enlargement and tenderness, with some pre-patellar swelling.  There was no instability objectively demonstrated.  Testing indicated the presence of a meniscal tear, but no locking or effusion were objectively noted.  Flexion was to 130 degrees, and extension was full to 0 degrees.  No objective evidence of pain on motion was reported, even following repetitive motion, and no additional functional limitations were reported.  The examiner noted the radiographic reports from the October 2008 orthopedic consultation.  However, the examiner opined that the right knee disability would impact the Veteran's capacity to perform chores, shopping, exercise, sports, bathing, dressing and toileting, and driving.

Following the Veteran's complaints of insufficiencies in the January 2009 examination, he was scheduled for a new examination in August 2009.  At that time, the examiner reported that the claims file and medical records were reviewed.  The Veteran reported marked worsening of right knee symptoms since his prior VA examination.  Pain was constant and unrelenting.  He reported severe instability, with frequent buckling.  He had difficulty transitioning between seated and standing positions.  Medications provide minimal relief, and bracing was not helpful.  He complained of stiffness, weakness, and swelling, with weekly flare ups of acute symptoms following activity which leave him "essentially incapacitated."  The Veteran reported that he could not stand for more than a few minutes or walk more than a few yards.  He reported locking one to three times a month with constant effusion.  On physical examination, abnormal weight bearing with an antalgic gait was observed.  Crepitus, tenderness, and joint laxity were noted.  Laxity was moderate in the medial/lateral plane with neutral and flexed testing.  The ACL was normal.  Meniscal injury was again indicated on testing; the examiner stated that the McMurray test assessed the smoothness of joint motion and a positive test showed meniscal tearing.  The patellar tracking was abnormal.  Range of motion testing showed a loss of 10 degrees of extension, and flexion to 105 degrees.  Pain was present at the extreme of movement in flexion; extension was painless.  The examiner noted objective evidence of pain on motion, but stated that there was no additional functional impairment, even following repetitive motion.  However associated weakness, lack of endurance, and fatigability had a functional impact on activities.  For example, the Veteran was observed to have "significant difficulty" standing from a seated position, and movements were hesitant and deliberate.  Limitation of motion, partial ACL tear, and complex tears of the anterior and posterior horns of the medical lateral meniscus were diagnosed.

The Veteran underwent a private orthopedic examination in October 2009.  He complained of pain, instability, weakness, and stiffness in the right knee; he did not report locking.  Onset was "a few years ago" and was gradual; symptoms were progressive.  On physical examination, 0-5 degrees of genu valgus, or knock-knee, was noted.  Tenderness was adduced in the retropatellar area and along the lateral joint line.  Range of motion testing showed 130 degrees of flexion in active movement, and a loss of 5 degrees of extension in active movement.  X-rays showed moderate to severe DJD.  The right knee was aspirated, and the doctor discussed the possibility of a total right knee arthroplasty with the Veteran.

In a March 2010 statement, the Veteran reported that his right knee had "seriously deteriorated."  He did not want to proceed with a recommended knee replacement given the risks attendant with surgery for a man his age and with his health problems.  He reported that the right knee was "remarkably" stiff, painful, weak, and instable.  He stated he had fallen several times, and had difficulty climbing and descending stairs; walking and standing were also limited.  

At a January 2012 VA examination, the Veteran reported that his range of motion had decreased since his prior examination, and submitted copies of medical records in support of his report.  He complained of right knee pain, instability, swelling, stiffness, and weakness; he did not report locking.  He stated that he had fallen on several occasions because his right knee would collapse forward; he had not sustained any serious injuries.  He could walk 1/2 to one block with a walker, and could climb one flight of stairs with difficulty.  Every few weeks, the Veteran experienced flare ups of symptoms, which were relieved by rest, medication, and ice.  He estimated a loss of 60 percent of his motion and function during such flare ups.  The examiner observed that the Veteran used a walker and his ambulation was grossly impaired by the right knee.  Bony deformity was obvious.

Objective testing revealed flexion was to 100 degrees, with pain beginning at that point.  Extension was limited to 15 degrees, but no pain was associated with that movement.  Repetitive motion testing revealed no changes in functional capacity or decreases in range of motion.  Muscle strength was normal, and there was no tenderness noted.  Slight anterior instability was present; the joint was stable posteriorly and medial-laterally.  There was no evidence or history of recurrent subluxation or dislocation of the joint.  Frequent episodes of locking and effusion were noted.

In May 2012, to ensure full compliance with the directives of the Court's Order and Joint Motion for Remand, the examiner supplemented his examination report by stating that right knee pain was present with active and passive motion, and with weight bearing and non-weight bearing.  Objective testing showed flexion to 90 degrees, with pain at that point.  Extension was limited to 15 degrees, without painful motion.  Repetitive motion did not result in additional functional impairment.  No instability was noted on testing, nor was there evidence of subluxation or dislocation.  Frequent locking, pain, and effusion due to meniscal injury were noted.

VA treatment records from 2009 to May 2012 reveal continued findings of right knee problems, although no specific complaints of or treatment for right knee problems are reported.  The Veteran was experiencing increased difficulty with other health problems, including diabetes, diabetic neuropathy of the lower extremities, and cardiovascular impairments.  Physical therapy was prescribed in February 2012 for general lower extremity weakness and instability.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the right knee, this Code is not applicable here.  Code 5259 evaluates impairment of the semilunar cartilage, or menisci, but in this case the criteria associated with that Code are subsumed by other Codes.  The general symptoms referred to under Code 5259 are fully considered in the currently assigned evaluations, as is discussed further below.  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here.  38 C.F.R. § 4.71a.  In addition, the evidence does not show the Veteran has genu recurvatum (acquired, traumatic), therefore Code 5263 is also not for application. 

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257. 

Meniscal injuries may be rated under Code 5258.  Where the semilunar cartilage is dislocated and symptoms of frequent episodes of "locking," pain, and effusion into the joint are present, a 20 percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5258. 

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

By the same token, as the criteria of locking and effusion under Code 5258 are not accounted for under any knee limitation of motion Code or the instability criteria, assignment of a simultaneous evaluation under Code 5258 and Codes 5260, 5261, and/or 5257 is not prohibited.  38 C.F.R. § 4.14.

	

Limitation of Motion, Prior to January 26, 2012

Prior to January 26, 2012, an increased 20 percent evaluation for right knee DJD is warranted, based on competently and credibly demonstrated actual functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although at no point during this time period does objective testing demonstrate limitation of movement of the right knee to a degree warranting a 20 percent evaluation in either flexion or extension, the Veteran has competently and credibly described a greater degree of functional impairment than is reflected in the goniometer measurements.  Further, doctors have corroborated his reports through clinical observation.

The Veteran has consistently reported that activity aggravates his knee symptomatology.  In January 2008, he reported limitations on walking; these have increased with each successive examination, and by January 2009, a knee brace and use of assistive devices was required.  The Veteran limped to a sufficient degree to cause uneven wear of his shoes, and additional surgery has been recommended.  In January 2009, he specifically reported that he experienced increased pain on standing and weight bearing.  In August 2009, he reported weekly flare-ups with incapacitation and that he limited his standing and walking.  During this examination, he was assessed as having limitation of extension to 10 degrees.  In March 2010, he reported that he had difficulty climbing and descending stairs and again reported that his standing and walking were limited.  

The reflected functional impairment warrants assignment of a schedular 20 percent evaluation for limitation of motion, but no higher.  No greater than a 10 degree limitation of extension, warranting a 10 percent evaluation, is noted prior to January 2012.  Assignment of the next higher 20 percent evaluation better reflects the disability picture presented based on the Veteran's credible, competent and probative reports of functional loss due to pain on use; a 20 percent evaluation is assigned to account for the additional functional impairment with activity.  It is noted that flexion was not limited to 45 degrees, to include on repetitive use, at any point in time covered by this claim therefore, a separate evaluation under Code 5260 is not warranted.  All doubt has been resolved in the Veteran's favor in assigning a higher evaluation based on functional impairment due to pain on use.  Accordingly, the assignment of a yet higher evaluation is not warranted.

	Since January 26, 2012

At the January 2012 examination, the demonstrated limitation of extension had advanced to 15 degrees, warranting assignment of a Schedular 20 percent evaluation under Code 5261.  The evidence of record does not warrant assignment of a yet higher disability rating at this time.  

The Veteran's complaints of functional impairment from pain, including difficulty with stairs and limitations on walking, are substantially the same as those found prior to January 2012.  While there is a demonstrable decrease in motion, the descriptions of actual functional impairment from the right knee pain (with and without weight bearing, and with all movement) do not show additional lost capacity.  The Veteran's estimate of a lost 60 percent of function during flare ups does not outweigh the specific descriptions of his functional capacities, including following objective testing and his subjective reports.  The Veteran did show an additional loss of flexion to 15 degrees of extension in January 2012 and May 2012 and on flexion to 100 degrees in January 2012 and to 90 degrees in May 2012, however, there was no additional loss of function to include on use.  Moreover, a loss of 60 percent of normal function does not warrant a compensable rating for limitation of flexion and his other reported limitations had not substantially changed from prior examinations.  Accordingly, an evaluation in excess of 20 percent for the limitation of motion of the right knee is not warranted at any point after January 26, 2012.

Consideration has been given to assignment of evaluations for limitations of both extension and flexion, consistent with VAOPGCPREC 9-04.  However, at no time during the appellate period has a compensable degree of impaired flexion been demonstrated under the Schedule, even in consideration of the DeLuca factors; any evaluation for such would therefore have to fall under Code 5003, and simultaneous evaluations under a plane-specific Code like 5261 or 5260 and general impairment Codes like 5003 are prohibited, as they would encompass the same disability manifestations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

Instability

The Veteran is currently rated as 20 percent disabled for instability of the right knee under Code 5257, for moderate impairment.  A higher, 30 percent evaluation is assignable for severe impairment; such is not demonstrated here, however.

The Veteran has consistently reported a high degree of instability of the right knee, reporting a recurrent giving way sensation since 1997.  In January 2008, however, he denied instability, and the joint was objectively stable.  A year later he reported that he had fallen several times due to the knee giving way; this complaint was repeated in 2010 and 2012.  However, objective testing has never shown more than moderate laxity of the right knee joint; such was noted in August 2009.  In January 2009, when falling was first reported, no instability was adduced, and on the most recent examination, only mild laxity was present.  In April 2012, none was present.

The Veteran is competent to describe the symptoms and manifestations of disability that he experiences.  He has reported that he has severe instability.  He also reports that he has fallen.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, the Veteran has a number of other conditions which affect his stability, including diabetes and deconditioning; he has sought treatment for such repeatedly with VA.  Therefore, the medical evidence is particularly important with respect to assessing whether the Veteran has instability of the knee and, if so, the severity thereof.  Here, the Veteran's knee has been assessed multiple times for instability and, at its worst, the assessment provided was moderate instability.  The results of medical testing are assigned greater probative weight as the examiners specifically tested for instability based on the Veteran's reports.  The Veteran's assertions that he falls due to right knee problems, while competent, credible and probative, are outweighed by the more probative medical evidence which specifically assessed the right knee for instability and did not find greater than moderate instability at any period of time that is covered by this claim.    

The clinical findings are based on specialized knowledge and training and demonstrate application of such to the Veteran's individual situation.  Based on this testing, no greater than a 20 percent evaluation is warranted under Code 5257.

Meniscal Injury

The medical evidence of record affirmatively relates the Veteran's recurrent right knee meniscal problems to his in-service injury and resultant DJD.

Beginning in January 2009, the Veteran has reported locking of the right knee; such has occurred with increasing frequency.  Initial complaints were of once a year.  Recent examinations note frequent manifestations.  The locking has been accompanied by effusion, or the collection of liquid in the joint.  

Under Code 5258, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion related to meniscal injury.  While arguably right knee pain is already considered and compensated in the application of Codes governing limitation of motion of the knee, the locking and effusion have not been addressed.

While the Veteran previously had meniscal surgery, the Board finds that in light of the evidence which shows additional manifestations of derangement which result in the symptoms contemplated for a 20 percent evaluation, evaluation under Code 5258 is warranted.  The Board finds that the increasingly frequent appearance of these symptoms, reflected in subjective complaints and clinical findings, warrants assignment of a separate 20 percent evaluation under Code 5258 for the right knee meniscal damage.

The effective date for the assignment of such rating will be set by the RO in implementing the grant.


Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Rating Schedule is adequate in this case.  The applicable criteria, which are applied in consideration of the actual demonstrated degree of functional impairment, fully consider and account for the Veteran's complaints of limited motion with pain, weakness, fatigue, incoordination, lack of endurance, and instability.  The Veteran's functional impairment with respect to daily activities due to pain on use are also contemplated by the assigned ratings.  In addition, the Veteran's meniscal injury symptoms are fully contemplated by the criteria set forth in Code 5258.  Both the limitation of motion and instability Codes applied permit yet higher disability evaluations for worsened or additional symptoms.  As the Schedule is adequate, no further discussion of an extraschedular evaluation under 38 C.F.R. § 3.321 is required.

ORDER

An increased initial evaluation of 20 percent, but no higher, for DJD of the right knee prior to January 26, 2012, is granted.

An initial evaluation in excess of 20 percent for DJD of the right knee since January 26, 2012, is denied.

An initial evaluation in excess of 20 percent for instability of the right knee is denied.

A separate, initial, 20 percent evaluation for residuals of a meniscal injury of the right knee is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


